Citation Nr: 0729433	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative fracture of the 
carponavicular bone of the left wrist (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In August 1975, the veteran was granted service connection 
for a fracture, post-operative of the carponavicular bone of 
the left wrist, effective from March 1974.  He was awarded a 
20 percent disability rating under Diagnostic Code 5309, for 
Muscle Group IX.  A note following that Diagnostic Code 
explains that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Diagnostic Code 5309 requires a minimum 10 percent rating and 
is rated according to limitation of motion. 38 C.F.R. § 4.73, 
Diagnostic Code 5309 and Note (2007).  In June 2004, the 
veteran requested an increased rating.





Review of the record revealed a letter dated July 2006 from 
the Social Security Administration (SSA) notifying the 
veteran that he was entitled to disability benefits beginning 
August 2004.  There is no indication of record that an 
attempt was made to obtain the veteran's records from SSA.  
This should be accomplished on remand.

As the case must be remanded for the foregoing reason, any 
recent VA treatment records should be obtained.  The veteran 
should also be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy 
of the SSA decision granting disability 
benefits to the veteran.  Request from 
SSA copies of all the documents or 
evidentiary material that was used in 
considering the veteran's claim for 
disability benefits.

2.  Make arrangements to obtain 
treatment records for the veteran's left 
wrist disorder from the Providence VA 
Medical Center, dated since March 2006.  

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination, limited to 
the left wrist.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.



The examiner should identify all 
residuals attributable to the veteran's 
service-connected postoperative fracture 
of the carponavicular bone of the left 
wrist.

The examiner should report the range of 
motion measurements for the left wrist 
in degrees, including dorsiflexion, 
palmar flexion, ulnar deviation, radial 
deviation, supination, and pronation.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare- 
ups or when the left wrist is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis of the left 
wrist.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations 
(including 38 C.F.R. § 4.71a, Diagnostic 
Codes 5213, 5214, 5215 and 38 C.F.R. 
§ 3.321(b)), and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


